ORDER
PER CURIAM:
A petition was filed herein seeking a writ of supervisory control or other appropriate writ, wherein it appears by the application of the relator, supported by his affidavit, that the Honorable A. B. Martin, presiding judge of the district court, County of Custer, State of Montana, in the case entitled State of Montana v. William E. French, Jr., pending in that court, has denied bail.
Counsel for relator was heard ex parte and the matter taken *530under advisement. The court having now considered the petition, brief, transcript of the hearing and argument of counsel declines to accept original jurisdiction herein and denies the relief requested and this proceeding is ordered dismissed.